DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 are allowed. Among those, claim 1 is the only independent claim. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art identified include Fujiwara et al. (US 2013/0295307; “Fujiwara”) and Tokunaga et al. (US 6,433,081; “Tokunaga”). 
Fujiwara teaches a laminated sheet for packaging electronic components (para [0009]).  The laminated sheet of Fujiwara is constituted by a front surface layer and a back surface layer comprising the components (A) and (B), and a core layer comprising component (C) (para [0011]-[0022]), wherein the components (A) is a rubber modified styrenic copolymer comprising a (meth)acrylic acid ester monomer and a styrenic monomer, which comprises 5 to 25 mass % of butadiene (para [0015]), wherein the component (B) is a polyether ester amide (para [0016]); and the component (C) of Fujiwara for the core layer is a rubber modified styrenic copolymer comprising a (meth)acrylic acid ester monomer and a styrenic monomer, which comprises 5 to 15 mass % of butadiene (para [0017]).  Fujiwara teaches that components (A), (B) and (C) each have a refractive index difference of at most 0.05 (para [0014]).  Fujiwara does not teach its laminated sheet includes a substrate/core layer having the specific compositional requirements as instantly claimed. The examiner is of the opinion that there is no clear motivation in the art or to those of ordinary skilled in the art to 
Tokunaga teaches a resin composition and a laminated sheet thereof (col. 3, lines 2-25).  Tokunaga teaches a laminated sheet having a upper layer and a surface under layer, wherein the upper layer comprises a blend of component (A) and component (B), wherein the component (B) is a graft copolymer produced by graft-polymerizing a methacrylic acid ester and a vinyl aromatic compound with conjugated diene rubber particles (col. 3, lines 3-7, col. 4, lines 1-7), and wherein the surface under layer comprises a blend of component (A) and component (C), the component (C) is a graft copolymer produced by graft-polymerizing a methacrylic acid ester with acrylic rubber particles (col. 3, lines 10-14, col. 4, lines 6-9).  Tokunaga does not teach its laminated sheet includes a substrate/core layer having the specific compositional requirements as instantly claimed. The examiner is of the opinion that there is no clear motivation in the art or to those of ordinary skilled in the art to include in the laminated sheet of Tokunaga with a substrate layer of the very specific blend as instantly claimed.
The prior art references of record, alone or in combination, do not teach or fairly suggest a laminated sheet defined by the recited layer structural and compositional limitations in the specific manner as instantly claimed (in claim 1), which laminated sheet comprises the recited surface layers and the substrate layer as so defined.  In particular, the surface layer comprises an (A) component that is a rubber modified (meth)acrylic acid ester-vinyl aromatic hydrocarbon copolymer having a conjugated diene rubber component content of 5 to 15 mass%.  The substrate layer comprises a blend of a (B) component, a (C) component and a recycled material each in the specific .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782